Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Claims 1-5, 7-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The present invention is directed to system and method for securely identifying and retrieving profiles of customers using both an identifiable score and personal information of the customer. Each independent claim identifies the uniquely distinct feature, “storing, by a computer, an identity graph comprising a plurality of data subject profiles, the identity graph comprising: a first attribute field comprising first attribute values, each associated with one of the data subject profiles; and a second attribute field comprising second attribute values, each associated with one of the data subject profiles; calculating, by the computer, a first identifiability score for the first attribute field, said calculating comprising: determining an average number of data subject profiles associated with each of the first attribute values, wherein the first identifiability score meets a minimum identifiability score; calculating, by the computer, a second identifiability score for the second attribute field, said calculating comprising: determining an average number of data subject profiles associated with each of the second attribute values, wherein the second identifiability score does not meet the minimum identifiability score; searching, by the computer, a scanned data source comprising scanned values; determining, by the computer, a plurality of personal information findings comprising: a first set of personal information findings determined by comparing the first attribute values to the scanned values; and a second set of personal information findings determined by comparing the second attribute values to the scanned values; correlating, by the computer, the first set of personal information findings, but not the second set of personal information findings, to the data subjects; creating, by the computer.” As it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable.
US 20130246342 Faith et al teaches methods and systems for consumer data management and analytics, and more particularly, include multi-source, multi-dimensional, cross-entity, multimedia centralized personal information database platform apparatuses, methods and systems.  Faith fails to disclose the underlined limitations above.
US 20120054213 Puttaswamy et al. teaches a process for tracking a consumer's behavior based on his or her entries into a number of cybernetic device sources such as personal computers, automated goods and services dispensing kiosks, automated teller machines and cell phones does not depend exclusively upon the presence of cookies implanted into such devices by vendors or upon a consumer's having provided a positive identification form.  Puttaswamy fails to disclose the underlined limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Israr Javed whose telephone number is (571)270-0332.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Lynn Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Mirza Israr Javed/Examiner, Art Unit 2437                                                                                                                                                                                                        

/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437